By the whole Court.
A copartnership in trade being formed, tbe partners become liable to be jointly charged for all services done, or credits given at tbe request of either of them, relating to tbe business of tbe copartnership; and so continue liable till public notice is given of tbe copart-nership’s being dissolved. This is necessary for tbe benefit of trade, and to prevent imposition; and so far as tbe right each partner derives from tbe formation of tbe partnership, to contract for tbe company, relates to creditors, that right is not vacated, until public notice of a dissolution is given. Cowper, 449, Fox v. Hanbury. In tbe present case, this notice was not given, nor bad tbe creditor any knowledge of tbe fact. He might well, therefore, charge tbe partners in company; more especially, as tbe services be rendered were prima facie for their joint benefit, being tbe prosecution of suits in their joint names, and which arose out of tbe company transactions.
There can be no doubt but a right of action survived against tbe surviving partner; especially if it be considered, *87that all company contracts are in their nature joint and several: And as to the manner of bringing this suit, it might have been well for the purposes of certainty, and benefit of the defendant, in preparing his defense, to have declared, that the debt was contracted by the defendant in company with Bingham: But a failure thus to declare, was only pleadable in abatement, and could be of no avail under the general issue, on which the cause was tried. 2 Blackstone’s Reports, 697, Rice v. Shute; 5 Burrow, 2611, S. C.; 2 Blackstone, 947, Abot v. Smith. For it doth not falsify a charge of debt against one, to show that another is also indebted, and might have been joined in the suit: Nor doth the law require the same circumstantiality and precision in declaring upon specialities, or other writings of which there is a profert, as on a special assumpsit, where the defendant has no means of identifying the contract but from the declaration; and a small variation between the allegations and the proofs may be fatal.
Therefore, the judgment of the Court of Common Pleas was reversed.